UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-11406 KADANT INC. (Exact name of registrant as specified in its charter) Delaware 52-1762325 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) One Technology Park Drive Westford, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (978) 776-2000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at July 27, 2012 Common Stock, $.01 par value 11,363,273 PART 1 – FINANCIAL INFORMATION Item 1 – Financial Statements KADANT INC. Condensed Consolidated Balance Sheet (Unaudited) Assets June 30, December 31, (In thousands) Current Assets: Cash and cash equivalents $ $ Restricted cash (Note 2) 68 Accounts receivable, less allowances of $2,078 and $2,308 Inventories (Note 4) Unbilled contract costs and fees Other current assets Assets of discontinued operation Total Current Assets Property, Plant, and Equipment, at Cost Less: accumulated depreciation and amortization Other Assets Goodwill Total Assets $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 KADANT INC. Condensed Consolidated Balance Sheet (continued) (Unaudited) Liabilities and Shareholders’ Investment June 30, December 31, (In thousands, except share amounts) Current Liabilities: Short-term obligations and current maturities of long-term obligations $ $ Accounts payable Accrued payroll and employee benefits Customer deposits Other current liabilities Liabilities of discontinued operation Total Current Liabilities Other Long-Term Liabilities Long-Term Obligations (Note 6) Shareholders’ Investment: Preferred stock, $.01 par value, 5,000,000 shares authorized; none issued – – Common stock, $.01 par value, 150,000,000 shares authorized; 14,624,159 shares issued Capital in excess of par value Retained earnings Treasury stock at cost, 3,264,886 and 2,983,717 shares ) ) Accumulated other comprehensive items ) ) Total Kadant Shareholders’ Investment Noncontrolling interest Total Shareholders’ Investment Total Liabilities and Shareholders’ Investment $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 KADANT INC. Condensed Consolidated Statement of Income (Unaudited) Three Months Ended June 30, July 2, (In thousands, except per share amounts) Revenues $ $ Costs and Operating Expenses: Cost of revenues Selling, general, and administrative expenses Research and development expenses Operating Income Interest Income 74 Interest Expense ) ) Income from Continuing Operations Before Provision for Income Taxes Provision for Income Taxes Income from Continuing Operations Loss from Discontinued Operation (net of income tax benefit of $4 and $2) (3
